Order entered September 25, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00155-CR

                          RANDY ALEXANDER REYES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-35901-U
                                             ORDER
       On August 5, 2014, this Court ordered court reporter Peri Wood to file, within twenty-

one days, the reporter’s record of the April 12, 2012 plea hearing conducted in this case. We

further ordered Ms. Wood to provide appellant’s counsel a paper copy of the record for delivery

to appellant and for counsel to provide the Court written verification he sent appellant the paper

copy of the record. To date, Ms. Wood has not filed the reporter’s record of the plea hearing in

this Court nor has counsel provided written verification that a paper copy was delivered to

counsel.

       Accordingly, we ORDER court reporter Peri Wood to file, within TEN DAYS of the

date of this order, the reporter’s record of the April 12, 2012 plea hearing conducted in trial court

no. F11-35901-U (cause no. 05-14-00155-CR). We further ORDER Ms. Wood to provide
appellant’s counsel with a paper copy of the reporter’s record of the April 12, 2012 plea hearing

so that counsel may send it to appellant to allow appellant to file a pro se response to the Anders

brief filed by counsel. No extensions will be granted. If the Court does not receive the reporter’s

record of the plea hearing within the time specified, the Court will utilize the available remedies

to obtain the record, including ordering that Peri Wood not sit as a court reporter until she

complies with this Court.

       We ORDER appellant’s counsel to provide written verification to the Court, within

FIFTEEN DAYS of the date of this order, that he has sent appellant a copy of the April 12,

2012 plea hearing record.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; Peri Wood, official

court reporter, 291st Judicial District Court; John Tatum; and Michael Casillas.


                                                     /s/    LANA MYERS
                                                            JUSTICE